Title: To Thomas Jefferson from Charles Magill, 10 March 1781
From: Magill, Charles
To: Jefferson, Thomas



Sir
Head Quarters near the High Rock ford March 10th

I had the honor to forward a Letter from Colonel Davie, Commissary General, to your Excellency, on the 8th. On the same day, Lord Cornwallis, with the British main body, moved near Gilford Court House; and the American Army took Post, near the high Rock ford; distance from the Court House about 17 Miles.
No material movement has since taken place, the British keep close within their Lines; that spirit of enterprize which Tarlton formerly posess’d, has entirely deserted him, ever since the affair of the Cow Pens, and a check given him by Colo. Lee, on the rapid advance of the British.
A new Arrangement of the Light Infantry has taken place, more to the satisfaction I hope of the Militia; Colo. Washington, supported by a body of Riflemen, under the command of Colo. Campbell, commands on the Right, and Colo. Lee, supported by Colo. Preston upon the left of the Line. The Infantry belonging to the Maryland, and Virginia, Lines, draughted for the Light Corps, are to rejoin their Regiments. On the late Skirmishe of which an account was given in my last, the Riflemen complained that the burthen, and heat, of the Day was entirely thrown upon them, and that they were to be made a sacrifice by the Regular Officers to screen their own Troops. Full of this Idea, the greater number left the Light Troops. Some rejoin’d their Regiments with the main Body and others thought it a plausible excuse for their return home.  Colo. Williams an excellent Officer, who Commanded the Corps, immediately declined the Command, and in order to give more satisfaction, Genl. Greene made the Judicious Arrangement above recited. The Army wait with the utmost impatience for the arrival of the Regular Troops from Virginia under Colo. Campbell, and Genl. Lawsons Brigade of Militia. Upon the arrival of the Reinforcement, there is a probability of the two Armies being nearer neighbours. At the request of Lord Cornwallis, Commissioners have met at Genl. Butlers from both Armies to settle the terms of an exchange, the result is not as yet known. General Sumpter, by information received, is on the South side of Nelsons Ferry, upon the Santee, with a body of the Southern Militia, and General Marian, with another body, lower down upon the same River.
The Militia are daily joining but heretofore in no regular Bodies, a number from different Counties, who turned out Volunteers on the first approach of the British, finding the life of a Soldier by no means an agreeable one, thought proper to take a hasty leave of their brother Sufferers. The Troops at present indulge the most pleasing expectations, and anticipate the happiness they hope to enjoy by making the British shortly retreat before them with precipitation.
I have the hon[or to be] Your Excellencys Most Obedient Humble Servt,

Chas. Magill

